Per Curiam :
While ordinarily the court will reserve all questions upon the settlement of interrogatories and cross-interrogatories until the trial, yet in this case the right to cross-examine is so 'grossly abused that the court is compelled in justice to restrict the examination to that which "is properly cross-examination:; and for that reason the following cross-interrogatories are. disallowed.
In the 3d cross-interrogatory the words “the particulars in connection with each in chronological order; ” the 6th, 8th, 9th, 11th, 12th, 14th, 15th, 19th, 23d and 27th cross-interrogatories; in the 37th cross-interrogatory the words, “and in what manner did you use or distribute such payment and to whom did you pay it or any portion thereof.” From the 39th to the 87th cross-interrogatories, both inclusive; in the 88th cross-interrogatory the words, “ and confer with him with reference to said settlement and the ratification thereof; ” the 102d, 103d, 104th, 105th, 106th, 109th, 110th, 111th and 112th cross-interrogatories; the first cross-interrogatory *61numbered 114; the 115th, 116th, 117th, 118th and 132d cross-interrogatories.
The order appealed from is, therefore, reversed, with ten dollars costs and disbursements, and the interrogatories and cross-interrogatories are settled as herein indicated.
Present — Van Brunt, P. J., Patterson, O’Brien, McLaughlin and Laughlin, JJ.
Order reversed, with ten dollars costs and disbursements, and the interrogatories and cross-interrogatories settled as indicated iñ opinion.